Title: From George Washington to Moses Hazen, 4 December 1782
From: Washington, George
To: Hazen, Moses


                        
                            Sir
                            Head Quarters 4th-6 Decemr 1782
                        
                        I have recd your favor of the 29th ulto. It will be some time before Major Barber, the only Assistant
                            Inspector at present with the Army, can attend upon you—perhaps not till toward the latter end of the Month. By a letter
                            from Colo. Stewart, he may be expected the beginning of this, and will, I dare say, call upon you agreeable to his
                            promise. If his health should not permit him to come on—Major Barber will go down as soon as his engagements will admit.
                        I have determined upon the following arrangement for the Winter Quarters of your Regt—One Company at the Post
                            at Dobbs’s Ferry—one at the Block House near Sufferans—& one at Ringwood—The remainder to be contined as
                            compactly as possible near the Yellow House at Pompton—You will immediately detach the Company for Dobbs’s Ferry—The
                            Captain will put himself under the orders of Lt Colo. Smith the Commandant of the Post—This Company is to be releived
                            every Fortnight—Those at Sufferans and Ringwood as often as you think proper—Their object will be to stop all straglers
                            and suspicious persons.
                        I must again beg your own particular attention to endeavouring to prevent the intercourse with the enemy—By a
                            little management you may perhaps make yourself master of the chain of communication and then give the trade a heavy Blow.
                        When the Inspector visits you, he may easily go round to the detached Companies. I am &ca.
                        
                            P.S. 6th I have since writing the above recd yours of the 5th. There appearing to be no cover at
                                Ringwood you will canton the Company intended to have been stationed at that place with the main body of the
                                Regiment—Lieut. Terry will apply to the Qr Master for such of the stores in his department as he will be able to
                                furnish—Nothing more than the shoes can be had from hence—Your Regiment will certainly have equal justice with others
                                in regard to Cloathing—but as I wrote you before—your applications must be made immediately to the Cloathier General
                                and if you apprehend he does not deal properly by you, to the Secretary at War.
                        

                    